DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  second recitation of “a third portion” should be replaced with - - the third portion - -  to correspond with antecedent basis provided by the first recitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11, 12, 14, 15, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,84,600 to Lemke.
Lemke ‘600 teaches limitations for a “fastener assembly” – as shown, comprising: a fastener, comprising: a first portion of a shaft which defines threads” – including 48 down to 55 as shown in Fig 3; “a second portion of the shaft, which extends from the first portion of the shaft to a third portion of the shaft, wherein: the second portion of the shaft has a truncated conical shape” – 55, “extending from the first portion of the shaft” – as shown, “to a third portion of the shaft” – including portion indicated at 50, “and the third portion of the shaft, which extends from the second portion of the shaft, wherein at least a portion of the third portion of the shaft comprises a cylindrical configuration” – as shown, “and an e-nut, comprising threads” – including 12, “wherein: the threads of the first portion of the shaft are compatible for engagement with the threads of the e-nut” – as shown and described, “with the threads of the e-nut and the threads of the first portion of the shaft of the fastener engaged and with rotation of the first portion of the shaft relative to the e-nut, the threads of the first portion of the shaft advance along the threads of the e-nut such that a planar curved surface of the truncated conical shape of the second portion of the shaft contacts at least one tine of the e-nut and pushes the at least one tine” – as shown and described, “and the e-nut has multiple wall surfaces connected together, wherein: the multiple wall surfaces extend about and surround an opening of the e-nut” – as shown at 24, “and the multiple wall surfaces are configured” – as shown, “to align with internal wall surfaces of an insert with the multiple wall surfaces of the e-nut positioned within the insert” – Functionally recited capability of the claimed e-nut structure with respect to an environment of intended use with additional, specific but unclaimed element(s), i.e., ‘insert’; one of ordinary skill in the art would recognize the prior art e-nut configuration (24) has inherent capability for arrangement with suitable shape/sized insert as broadly recited due to its geometry.
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” – including 44 as shown.  
As regards claim 3, reference teaches further limitation of “the head defines an opening for receiving an insertion of a tool” – 46. 
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut” – as shown. 
As regards claim 6, reference teaches further limitation of “the second portion of the shaft of the fastener has a circular cross section positioned abutting the first portion of the shaft and a circular cross section abutting the third portion of the shaft” – as shown. 

As regards claim 8, reference teaches further limitation of “the third portion of the shaft of the fastener comprises a distal end portion which comprises a beveled portion extending about the third portion” – including portion indicated at 52.  
As regards claim 11, reference teaches further limitation of “a distal end portion of the third portion of the shaft of the fastener from the second portion of the fastener defines a beveled surface extending about the third portion of the shaft” – including portion indicated at 52.  
As regards claim 12, reference teaches further limitation of “the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft” – as shown at the distal end of 52 in Fig 6 for example.  
As regards claim 14, reference teaches further limitation of “with rotation of the threads of the first portion of the shaft relative to the threads of the e-nut results in planar curved surface of the second portion of the shaft contactinq all tines of the e-nut at an end portion of the tines “ – although recited as a capability of the claimed invention, prior art explicitly discloses same regardless. 
the planar curved surface of the truncated conical shape of the second portion of the shaft contacts all of the tines and pushes all of the tines of the e-nut away from a central axis of the fastener” – as shown and described. 
As regards claim 21, reference teaches further limitation of “each of all of the tines includes a securement flange” – the portion of tine(s) extending radially beyond the opening through 20 as shown in Fig 6 anticipate broad limitation wherein no particular structure is defined that might be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 22, reference teaches further limitation of “all of the tines are positioned about the central axis of the fastener with the fastener positioned within the e-nut” – as shown.
As regards claim 24, reference teaches further limitation of “a distal end of the third portion of the shaft of the fastener comprises a planar surface” – as shown at the distal end of 52 in Fig 6 for example.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677